DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
This application is a Continuation Application of U.S. Application No. 14/843,264, which was filed in the U.S. Patent and Trademark Office (USPTO) on 09/02/2015, which is a Continuation Application of U.S. Application No. 12/769,126, which was filed in the USPTO on 04/28/2010, and issued as U.S. 9,332,420 on 05/03/2016, and claims priority to Koran Application Serial No. 10-2009-003 7205, which was filed with the Korean Intellectual Property Office on 04/28/2009, the entire content of each of which is incorporated by reference. 

Drawings
The Examiner contends that the drawings submitted on 06/22/2020 are acceptable for examination proceedings.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 and 09/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
	35 U.S.C. 101 prevents two patents issuing on the same invention to the same applicant. The "same invention" means that identical subject matter is being claimed. If more than one patent is sought, a patent applicant will receive a statutory double patenting rejection for claims included in more than one application that are directed to
the same invention. See MPEP Chapter 800, specifically MPEP § 804 tor criteria relevant to the prohibition of "double patenting."
A statutory type (35 U.S.C. 101) double patenting rejection can only be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of current U.S. Patent No. 10,694,371 B2.  This is a double patenting rejection.
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a 
Claim
Instant Application No. 16/908,327 (limitations)
Patent No. US 10,694,371 B2 (limitations)
Claim
1 































A method by a terminal, the method comprising:                                                   generating mobility history information upon entering an evolved universal mobile telecommunications system (UMTS) radio access network (E-UTRAN) from another radio access technology (RAT), the mobility history information including information on a time duration for which the terminal stayed outside of the E-UTRAN; 
receiving, from a base station, a request for the mobility history information; and 
transmitting the mobility history information to the base station, in response to the request.

A method by a terminal, the method comprising:                                                   generating mobility history information upon entering an evolved universal mobile telecommunications system (UMTS) radio access network (E-UTRAN) from another radio access technology (RAT), the mobility history information including information on a time duration for which the terminal stayed outside of the E-UTRAN; 
receiving, from a base station, a request for the mobility history information; and 
transmitting the mobility history information to the base station, in response to the request. 
1  


	Thus, in view of the above, it is clear that Claim 1 instant application (16/908,327) is a duplicate of claim 1 of US patent (10,694,371 B2).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414